Citation Nr: 1300360	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a videoconference hearing in February 2011, and a transcript of that hearing is of record.  

This case was previously before the Board in December 2011, and the Board denied service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In September 2012, pursuant to a Joint Motion for Remand, the Court vacated the Board's December 2011 decision to the extent that it denied service connection for hypertension.  The Court remanded the appeal to the Board for compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The parties to the Joint Motion agreed that there is evidence that the Veteran currently suffers from hypertension, and had elevated blood pressure readings in service.  The Veteran additionally has indicated that he received treatment for hypertension in the 1980s or 1990s.  Therefore, the Joint Motion agreed that there was evidence of a current disability, an in-service event, injury, or disease, and the Veteran's lay statements regarding the relationship between the in-service event and his current conditions.  Accordingly, this case will be remanded for a VA examination to determine whether hypertension is etiologically related to service.

Additionally, in October 2012, the Veteran submitted additional evidence that has not been reviewed by the agency of original jurisdiction.  The Veteran affirmatively requested that the RO consider his argument in the first instance.  Without a waiver of consideration by the agency of original jurisdiction, the RO must consider that additional evidence and readjudicate the Veteran's claim.  38 C.F.R. §§ 19.37, 20.1304 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and etiology of hypertension.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or aggravated during the Veteran's active duty military service.  A complete rationale for all opinions should be provided.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, specifically considering the evidence submitted by the Veteran in October 2012, and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

